In an action to recover damages *349for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (DeMaro, J.), entered July 22, 1997, which dismissed the complaint.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court that there exist no triable issues of fact (see, CPLR 3212 [b]) as to whether any of the plaintiffs who were involved in the subject motor vehicle accident, did in fact sustain a serious injury as defined by Insurance Law § 5102 (d). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.